Citation Nr: 0508878	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  91-46 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and P. F.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from April 1946 to 
January 1958.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Montgomery, 
Alabama, VA Regional Office (RO).   

This case has previously come before the Board.  In February 
1998, the Board denied service connection for a low back 
disorder.  In October 1998, the United States Court of 
Appeals for Veteran's Claims (Court) vacated the February 
1998 Board decision.  In April 1999, the Board remanded the 
matter to the agency of original jurisdiction (AOJ) for 
additional development.  In August 2000, the Board denied 
service connection for a chronic low back disorder.  In 
August 2001, the Court vacated the Board's August 2000 
decision.  In September 2002, the Board denied service 
connection for a low back disability.  The Court, in 
September 2004, vacated the Board's September 2002 decision, 
citing VCAA.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The AOJ has not issued a VCAA letter in regard to the issues 
on appeal.  The Board notes that a VCAA letter should advise 
the appellant (1) what evidence is necessary to substantiate 
the claim; (2) what evidence VA will seek to provide; (3) 
what evidence the appellant is expected to provide; and (4) 
that the appellant must provide any evidence in the 
appellant's possession that pertains to the claim.  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

The AOJ should issue a VCAA letter and 
provide subsequent VCAA-content 
complying process.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


